Exhibit 10.15
FORM A - EXECUTIVE OFFICERS
WITH EMPLOYMENT AGREEMENTS


APOLLO GROUP, INC.
STOCK OPTION AGREEMENT
RECITALS
A.    The Corporation has implemented the Incentive Plan for the purpose of
providing eligible persons in the Corporation’s service with the opportunity to
receive one or more equity incentive awards designed to encourage them to
continue their service relationship with the Corporation.
B.    Optionee is to render valuable services to the Corporation, and this
Agreement is executed pursuant to, and is intended to carry out the purposes of,
the Incentive Plan in connection with the Corporation’s grant of an option to
Optionee as an additional inducement to perform those services.
C.    All capitalized terms in this Agreement shall have the meaning assigned to
them in the attached Appendix.
NOW, THEREFORE, it is hereby agreed as follows:
1.Grant of Option. Pursuant to the terms of Section 4 of Optionee’s Extended
Employment Agreement, the Corporation hereby grants to Optionee on _________
(the “Grant Date”) a Non-Statutory Option to purchase [ ] shares of the
Corporation’s Class A Common Stock (the “Option Shares”) at an exercise price of
$[ ] per share (the “Exercise Price”), the closing price per share of such Class
A Common Stock on the Nasdaq Global Select Market on the Grant Date.
2.Option Term. The term of this option shall commence on the Grant Date and
continue in effect until the close of business on _________ (the “Expiration
Date”), unless sooner terminated in accordance with Paragraph 5 or 6.
3.Limited Transferability.

--------------------------------------------------------------------------------

(a)Except for the limited transferability provided under this Paragraph 3(a),
this option shall be neither transferable nor assignable by Optionee other than
by will or the laws of inheritance following Optionee’s death and may be
exercised, during Optionee’s lifetime, only by Optionee. However, this option
may be assigned in whole or in part during Optionee’s lifetime to a Living
Trust, and the assigned portion may only be exercised by that Living Trust. The
terms applicable to the assigned portion shall be the same as those in effect
for this option immediately prior to such assignment and shall be evidenced by
an assignment agreement in form reasonably satisfactory to the Corporation. For
purposes of this Paragraph 3(a), a Living Trust shall mean a revocable living
trust established by Optionee or by Optionee and his spouse of which Optionee is
the sole trustee (or sole co-trustee with his spouse) and sole beneficiary (or
sole co-beneficiary with his spouse) during Optionee’s lifetime.
(b)Optionee may also designate one or more persons as the beneficiary or
beneficiaries of this option, and this option shall, in accordance with such
designation, automatically be transferred to such beneficiary or beneficiaries
upon the Optionee’s death while holding this option. Such beneficiary or
beneficiaries shall take the transferred option subject to all the terms and
conditions of this Agreement, including (without limitation) the limited time
period during which this option may, pursuant to Paragraph 5, be exercised
following Optionee’s death.
4.Dates of Exercise. This option shall become exercisable for the Option Shares
in a series of _____ (__) successive equal annual installments upon Optionee’s
completion of each successive year of Service over the _______ (__)-year period
measured from _______ (the “Vesting Commencement Date”). The foregoing _____
(__)-year installment vesting provision shall constitute the “Vesting Schedule”
for this option. However, this option may vest and become exercisable in whole
or in part on an accelerated basis in accordance with the special vesting
acceleration provisions of Paragraph 5(b), Paragraph 5(c) or Paragraph 6 of this
Agreement. As the option becomes exercisable for one or more installments, those
installments shall accumulate, and the option shall remain exercisable for the
accumulated installments until the Expiration Date or sooner termination of the
option term under Paragraph 5 or 6.
5.Cessation of Service. The option term specified in Paragraph 2 shall terminate
(and this option shall cease to be outstanding) prior to the Expiration Date
should any of the following provisions become applicable:
(a)Except as otherwise expressly provided in subparagraphs (c), (d) and (f) of
this Paragraph 5 or Paragraph 6(b), should Optionee cease to remain in Service
for any reason while this option is outstanding, then Optionee (or other
permitted transferee of this option in accordance with Paragraph 3(a)) shall
have a _______ (__)-month period measured from the date of such cessation of
Service during which to exercise this option for any or all of the Option Shares
for which this option is, pursuant to the Vesting Schedule specified in
Paragraph 4 or the special vesting acceleration provisions of Paragraph 5(b),
Paragraph 5(c) or Paragraph 6 below, vested and exercisable at the time of
Optionee’s cessation of Service, but in no event shall this option be
exercisable at any time after the Expiration Date.

--------------------------------------------------------------------------------

(b)ADD SPECIAL SERVICE VESTING/EXTENDED EXERCISE PERIOD PROVISIONS REQUIRED BY
EXISTING EMPLOYMENT AGREEMENT WITH OPTIONEE
(c)Should Optionee’s Service terminate by reason of his death, then this option,
to the extent vested and outstanding at that time, may be exercised by (i) the
personal representative of Optionee’s estate, (ii) the Living Trust to which
this option is transferred pursuant to Paragraph 3(a) of this Agreement or (iii)
the person or persons to whom the option is transferred pursuant to Optionee’s
will or the laws of inheritance following Optionee’s death, as the case may be.
However, if Optionee dies while holding this option and has an effective
beneficiary designation in effect for this option at the time of his death, then
the designated beneficiary or beneficiaries shall have the exclusive right to
exercise this option following Optionee’s death. Any right to exercise this
option pursuant to this Paragraph 5(c) shall lapse, and this option shall cease
to be outstanding, upon the earlier of (i) the expiration of the _______
(___)-month period measured from the date of Optionee’s death or (ii) the
Expiration Date.
(d)Should Optionee’s Service terminate by reason of his Disability, then this
option, to the extent vested and outstanding at that time, may be exercised by
the Optionee or, if applicable, the Living Trust to which this option is
transferred pursuant to Paragraph 3(a) of this Agreement. Any right to exercise
this option pursuant to this Paragraph 5(d) shall lapse, and this option shall
cease to be outstanding, upon the earlier of (i) the expiration of the _______
(___)-month period measured from the date of Optionee’s death or (ii) the
Expiration Date.
(e)The applicable period of post-Service exercisability in effect pursuant to
the foregoing provisions of this Paragraph 5 shall automatically be extended by
an additional period of time equal in duration to any interval within such
post-Service exercise period during which the exercise of this option or the
immediate sale of the Option Shares acquired under this option cannot be
effected in compliance with the applicable registration requirements of federal
and state securities laws, but in no event shall such an extension result in the
continuation of this option beyond the Expiration Date.
(f)Should Optionee's Service be terminated for Cause, then this option, whether
or not vested and exercisable, shall terminate immediately and cease to be
outstanding.
(g) During the limited period of post-Service exercisability provided pursuant
to the foregoing provisions of this Paragraph 5, this option may not be
exercised in the aggregate for more than the number of Option Shares for which
this option is at the time vested and exercisable pursuant to the Vesting
Schedule specified in Paragraph 4 or the special vesting acceleration provisions
of Paragraph 5(b) or Paragraph 5(c) above or Paragraph 6 below. Except as
otherwise expressly provided in Paragraph 5(b) or Paragraph 5(c) above, this
option shall not vest or become exercisable for any additional Option Shares
following the Optionee’s cessation of Service. Upon the expiration of such
limited exercise period or (if earlier) upon the Expiration Date, this option
shall terminate and cease to be outstanding for any exercisable Option Shares
for which the option has not otherwise been exercised.

--------------------------------------------------------------------------------



6.Special Acceleration of Option.
(a)Should a Change in Control occur during Optionee’s period of Service but at a
time when this option is not otherwise fully vested and exercisable, then this
option shall automatically accelerate so that this option shall, immediately
prior to the effective date of that Change in Control, become exercisable for
all of the Option Shares at the time subject to this option and may be exercised
for any or all of those Option Shares as fully vested shares of Class A Common
Stock.
(b)Immediately following the Change in Control, this option shall terminate and
cease to be outstanding, except to the extent assumed by the successor
corporation (or parent thereof) or otherwise continued in effect pursuant to the
terms of the Change in Control transaction.
(c)If this option is assumed in connection with a Change in Control or otherwise
continued in effect, then this option shall be appropriately adjusted,
immediately after such Change in Control, to apply to the number and class of
securities into which the shares of Class A Common Stock subject to this option
would have been converted in consummation of such Change in Control had those
shares actually been outstanding at the time. Appropriate adjustments shall also
be made to the Exercise Price, provided the aggregate Exercise Price shall
remain the same. To the extent the actual holders of the Corporation’s
outstanding Class A Common Stock receive cash consideration for their Class A
Common Stock in consummation of the Change in Control, the successor corporation
may, in connection with the assumption or continuation of this option,
substitute one or more shares of its own common stock with a fair market value
equivalent to the cash consideration paid per share of Class A Common Stock in
such Change in Control, provided such common stock is readily tradable on an
established U.S. securities exchange or market.
(d)This Agreement shall not in any way affect the right of the Corporation to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.
7.Adjustment in Option Shares. Should any change be made to the Class A Common
Stock by reason of any stock split, stock dividend, recapitalization,
combination of shares, exchange of shares, spin-off transaction, extraordinary
dividend or distribution or other change affecting the outstanding Class A
Common Stock as a class without the Corporation’s receipt of consideration, or
should the value of outstanding shares of Class A Common Stock be substantially
reduced as a result of a spin-off transaction or an extraordinary dividend or
distribution, or should there occur any merger, consolidation or other
reorganization, then equitable adjustments shall be made by the Plan
Administrator to (i) the total number and/or class of securities subject to this
option and (ii) the Exercise Price. The adjustments shall be made in such manner
as the Plan Administrator deems appropriate in order to reflect such change, and
those adjustments shall be final, binding and conclusive upon Optionee and any
other person or persons having an interest in the option. In the event of any
Change in Control transaction, the adjustment provisions of Paragraph

--------------------------------------------------------------------------------

6(c) shall be controlling.

--------------------------------------------------------------------------------

8.Stockholder Rights. The holder of this option shall not have any stockholder
rights with respect to the Option Shares until such person shall have exercised
the option, paid the Exercise Price and become a holder of record of the
purchased shares.
9.Manner of Exercising Option.
(a)In order to exercise this option with respect to all or any part of the
Option Shares for which this option is at the time exercisable, Optionee (or any
other person or persons exercising the option) must take the following actions:
(i)Execute and deliver to the Corporation a Notice of Exercise as to the Option
Shares for which the option is exercised or comply with such other procedures as
the Corporation may establish for notifying the Corporation of the exercise of
this option for one or more Option Shares.
(ii)Pay the aggregate Exercise Price for the purchased shares in one or more of
the following forms:
(A)cash or check made payable to the Corporation;
(B)shares of Class A Common Stock (whether delivered in the form of actual stock
certificates or through attestation of ownership in a manner reasonably
satisfactory to the Corporation) held for the requisite period (if any)
necessary to avoid any incremental charge to the Corporation’s earnings for
financial reporting purposes and valued at Fair Market Value on the Exercise
Date; or
(C)through a special sale and remittance procedure pursuant to which Optionee
(or any other person or persons exercising the option) shall concurrently
provide irrevocable instructions (i) to a brokerage firm (reasonably
satisfactory to the Corporation for purposes of administering such procedure in
accordance with the Corporation’s pre-clearance/pre-notification policies) to
effect the immediate sale of the purchased shares and remit to the Corporation,
out of the sale proceeds available on the settlement date, sufficient funds to
cover the aggregate Exercise Price payable for the purchased shares plus all
applicable Withholding Taxes required to be withheld by the Corporation by
reason of such exercise and (ii) to the Corporation to deliver the certificates
for the purchased shares directly to such brokerage firm on such settlement date
in order to complete the sale.
Except to the extent the sale and remittance procedure is utilized in connection
with the option exercise, payment of the Exercise Price must accompany the
Notice of Exercise (or other notification procedure).

--------------------------------------------------------------------------------



(iii)Furnish to the Corporation appropriate documentation that the person or
persons exercising the option (if other than Optionee) have the right to
exercise this option.
(iv)Make appropriate arrangements with the Corporation (or Parent or Subsidiary
employing Optionee) for the satisfaction of all Withholding Taxes applicable to
the option exercise.
(b)As soon as practical after the Exercise Date and the Corporation’s collection
of the applicable Withholding Taxes, the Corporation shall issue to or on behalf
of Optionee (or any other person or persons exercising this option) a
certificate for the purchased Option Shares.
(c)In no event may this option be exercised for any fractional shares.
10.Withholding Taxes. Optionee may satisfy the Withholding Taxes applicable to
each exercise of this option by (i) delivering to the Corporation that number of
shares of Class A Common Stock at the time owned by Optionee (exclusive of the
shares purchased at that time under this option), duly endorsed for transfer to
the Corporation and free and clear of any liens, claims, security interests or
other encumbrances, with an aggregate Fair Market Value equal of the dollar
amount of such Withholding Taxes, (ii) delivering to the Corporation cash, a
check payable to the Corporation or such other form of payment permitted by the
Plan Administrator in the aggregate dollar amount required to satisfy such
Withholding Taxes or (iii) using a portion of the sale proceeds of the purchased
Option Shares to satisfy such tax withholding amount, to the extent Optionee
exercises the Option pursuant to the sale and remittance procedure set forth in
paragraph 9(a)(ii)(C) hereof.
11.Compliance with Laws and Regulations. The exercise of this option and the
issuance of the Option Shares upon such exercise shall be subject to compliance
by the Corporation and Optionee with all applicable requirements of law relating
thereto and with all applicable regulations of any Stock Exchange on which the
Class A Common Stock may be listed for trading at the time of such exercise and
issuance. All shares of Class A Common Stock issued pursuant to the exercise of
this option shall be registered on a Form S-8 registration statement under the
Securities Act of 1933, as amended.
12.Successors and Assigns. Except to the extent otherwise provided in Paragraphs
3 and 6, the provisions of this Agreement shall inure to the benefit of, and be
binding upon, the Corporation and its successors and assigns and Optionee,
Optionee’s assigns, the legal representatives, heirs and legatees of Optionee’s
estate and any beneficiaries of this option designated by Optionee.

--------------------------------------------------------------------------------

13.Notices. Any notice required to be given or delivered to the Corporation
under the terms of this Agreement shall be in writing and addressed to the
Corporation at its principal corporate offices or shall be effected by properly
addressed electronic mail delivery. Any notice required to be given or delivered
to Optionee shall be in writing and addressed to Optionee at the most recent
address then on file for Optionee in the Corporation’s Human Resources
Department. All notices shall be deemed effective upon personal or electronic
delivery or upon deposit in the U.S. mail, postage prepaid and properly
addressed to the party to be notified.
14.Construction. This Agreement and the option evidenced hereby are made and
granted pursuant to the Incentive Plan and are in all respects limited by and
subject to the terms of the Incentive Plan. All decisions of the Plan
Administrator with respect to any question or issue arising under the Incentive
Plan or this Agreement shall be conclusive and binding on all persons having an
interest in this option.
15.Conflicting Provisions. This option has been granted pursuant to the
provisions of Section __ of the Employment Agreement, and this Agreement and the
option evidenced by such Agreement are subject to the terms of the Employment
Agreement. In the event of any conflict between the provisions of the Employment
Agreement and this Agreement or the Incentive Plan, the provisions of the
Employment Agreement shall be controlling.
16.Benefit Limitation. Notwithstanding any provision to the contrary in this
Agreement, should any accelerated vesting of this option in connection with a
Change in Control transaction constitute a parachute payment under Code Section
280G, then such vesting acceleration shall be subject to the benefit limitation
provisions of Section __ of the Employment Agreement.
17.Governing Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the laws of the State of Arizona without resort
to that State’s conflict-of-laws rules.
18.Employment at Will. Nothing in this Agreement or in the Incentive Plan shall
confer upon Optionee any right to continue in Service for any period of specific
duration or interfere with or otherwise restrict in any way the rights of the
Corporation (or any Parent or Subsidiary employing Optionee) or of Optionee,
which rights are hereby expressly reserved by each, to terminate Optionee’s
Service at any time for any reason, with or without cause.
        

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Apollo Group, Inc. has caused this Agreement to be executed
on its behalf by its duly-authorized officer on the date indicated below its
signature line, and Optionee has executed this Agreement on the date below his
signature line.
APOLLO GROUP, INC.
BY: ________________________________
TITLE: ____________________________
                        
OPTIONEE
____________________________________
                    
        



--------------------------------------------------------------------------------






APPENDIX
The following definitions shall be in effect under the Agreement:
A.Agreement shall mean this Stock Option Agreement.
B.Board shall mean the Corporation’s Board of Directors.
C.Cause shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.
D.Change in Control shall have the meaning assigned to such term in Section 3.1
of the Incentive Plan.
E.Class A Common Stock shall mean shares of the Corporation’s Class A common
stock.
F.Code shall mean the Internal Revenue Code of 1986, as amended.
G.Corporation shall mean Apollo Group, Inc., an Arizona corporation, and any
successor corporation to all or substantially all of the assets or voting stock
of Apollo Group, Inc. which shall by appropriate action adopt the Incentive
Plan.
H.    Disability shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.
I.Employee shall mean an individual who is in the employ of the Corporation (or
any Parent or Subsidiary), subject to the control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
J.Exercise Date shall mean the date on which the option shall have been
exercised in accordance with Paragraph 9 of this Agreement.
K.Exercise Price shall mean the exercise price per Option Share as specified in
Paragraph 1 of this Agreement.
L.Expiration Date shall mean the date on which the option expires as specified
in Paragraph 2 of this Agreement.
M.Employment Agreement shall mean the Employment Agreement between the
Corporation and Optionee dated as of ____________.

--------------------------------------------------------------------------------






N.Fair Market Value per share of Class A Common Stock on any relevant date shall
be the closing price per share of Class A Common Stock on the date in question
on the Stock Exchange serving as the primary market for the Common Stock, as
such price is reported by the National Association of Securities Dealers (if
primarily traded on the Nasdaq Global or Global Select Market) or as officially
quoted in the composite tape of transactions on any other Stock Exchange on
which the Common Stock is then primarily traded. If there is no closing price
for the Common Stock on the date in question, then the Fair Market Value shall
be the closing price on the last preceding date for which such quotation exists.
O.Good Reason shall have the meaning assigned to such term in the Employment
Agreement, as in effect on the Grant Date.
P.Grant Date shall mean the grant date of the option as specified in Paragraph 1
of this Agreement.
Q.Incentive Plan shall mean the Corporation’s 2000 Stock Incentive Plan, as
amended and restated from time to time.
R.Non-Statutory Option shall mean an option not intended to satisfy the
requirements of Code Section 422.
S.Notice of Exercise shall mean the notice of option exercise in the form
prescribed by the Corporation.
T.Option Shares shall mean the number of shares of Class A Common Stock subject
to the option as specified in Paragraph 1 of this Agreement.
U.Optionee shall mean the person to whom the option is granted.
V.Parent shall mean any corporation (other than the Corporation) in an unbroken
chain of corporations ending with the Corporation, provided each corporation in
the unbroken chain (other than the Corporation) owns, at the time of the
determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
W.Plan Administrator shall mean either the Board or a committee of the Board
acting in its capacity as administrator of the Plan.

--------------------------------------------------------------------------------






X.Service shall mean Optionee’s performance of services for the Corporation (or
any Parent or Subsidiary, whether now existing or subsequently established) in
the capacity of an Employee. For purposes of this Agreement, Optionee shall be
deemed to cease Service immediately upon the occurrence of the either of the
following events: (i) Optionee no longer performs services in an Employee
capacity for the Corporation (or any Parent or Subsidiary) or (ii) the entity
for which Optionee renders services in an Employee capacity ceases to remain a
Parent or Subsidiary of the Corporation, even though Optionee may subsequently
continue to perform services for that entity. Service shall not be deemed to
cease during a period of military leave, sick leave or other personal leave
approved by the Corporation. However, except to the extent otherwise required by
law or expressly authorized by the Plan Administrator or by the Corporation’s
written policy on leaves of absence, no Service credit shall be given for
vesting purposes for any period the Optionee is on a leave of absence.
Y.Stock Exchange shall mean the American Stock Exchange, the Nasdaq Global
Market or Global Select Market or the New York Stock Exchange.
Z.Subsidiary shall mean any corporation (other than the Corporation) in an
unbroken chain of corporations beginning with the Corporation, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.
AA.Vesting Schedule shall mean the schedule set forth in Paragraph 4 of this
Agreement pursuant to which the option is to become exercisable for the Option
Shares in installments over the Optionee’s period of Service.
BB.    Withholding Taxes shall mean the federal, state and local income taxes
and the employee portion of the federal, state and local employment taxes
required by applicable laws and regulations to be withheld by the Corporation in
connection with the exercise of the option.